Ed. P. McFaddin, Justice (Dissenting). I maintain that the complaint stated a cause of action that was good against a demurrer: because the complaint stated (1) that the defendant was negligent, and (2) that the plaintiff was injured because of such negligence. These points I desire to .discuss. I. The Complaint Stated That The Defendant Was Negligent. Here are two of the allegations in the complaint: (a) “. . . that the defendant was negligent in erecting and leaving the said poles, with dangerous wires thereto attached upon said premises, and susceptible to be entered upon and climbed by persons ignorant of the danger incident thereto, and particularly by immature children.” (b) “. . . that the defendant was negligent, after erecting and equipping the said pole with said wires, in failing to disconnect the current in said wires from tlie main line of defendant in actual service, and in failing to protect the said wires on said pole from the possibility of being contacted by immature, infant and unenlightened persons.” Certainly these allegations alleged the defendant’s negligence. II. The Complaint Alleged That The Plaintiff Was Injured Because Of The Defendant’s Negligence. Here is the allegation in the complaint: ‘ ‘ That the injury . . . herein described was and is solely due to the negligence of defendant and the proximate cause thereof.” It is my understanding that in order for a complaint to be sufficient on demurrer, the plaintiff need only allege the defendant’s negligence and the plaintiff’s injury therefrom. Certainly the complaint in the case at bar contained such allegations. The defendant could have required the plaintiff to make the complaint more definite and certain, if the defendant so desired; but instead, the defendant filed a demurrer. The Court should have treated the demurrer as a motion to make more definite and certain, but instead, the trial court sustained the demurrer to the complaint. Therein, I think, was the error. Courts should allow a plaintiff to introduce his evidence to a jury when the complaint alleges the negligence of the defendant and the plaintiff’s injury thereby. Instead, this Court is now allowing the lawyers ’ arguments in the brief to take the place of evidence. Thus this Court is forever precluding a plaintiff from recovering on a cause of action which, though not alleged in every detail, was sufficiently alleged to constitute a cause of action.